Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 1 of 10   PageID #: 1862
                                                                          EXHIBIT
                                                                              4
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 2 of 10   PageID #: 1863
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 3 of 10   PageID #: 1864
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 4 of 10   PageID #: 1865
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 5 of 10   PageID #: 1866
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 6 of 10   PageID #: 1867
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 7 of 10   PageID #: 1868
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 8 of 10   PageID #: 1869
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 9 of 10   PageID #: 1870
Case 2:18-cv-00139-JDL Document 97-4 Filed 11/04/20 Page 10 of 10   PageID #: 1871
